ICJ_018_Nottebohm_LIE_GTM_1953-11-18_JUD_01_PO_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)
EXCEPTION PRELIMINAIRE
ARRET DU 18 NOVEMBRE 1953

1953

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NOTTEBOHM CASE

(LIECHTENSTEIN v. GUATEMALA)
PRELIMINARY OBJECTION
JUDGMENT OF NOVEMBER 18th, 1953

SOCIETE D’EDITIONS A. W. SUTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
Le présent arrêt doit être cité comme suit :

« Affaire Nottebohm (exception préliminaire),
Arrêt du 18 novembre 1953: C.I. J. Recueil 1953, p. III.»

This Judgment should be cited as follows :

“Nottebohm case (Preliminary Objection),
Judgment of November «8th, 1953: I.C.]. Reports 1953, p. 11.”

 

Ne de vente: 111
Sales number

 

 

 
IIT

INTERNATIONAL COURT OF JUSTICE

1953
November 18th

YEAR 1953 General ist :

November 18th, 1953

NOTTEBOHM CASE

(LIECHTENSTEIN v. GUATEMALA)

PRELIMINARY OBJECTION

Jurisdiction of the Couvt.—Compulsory jurisdiction accepted by
Respondent State by Declaration valid for fixed period.—Effect of
expiry of this period after filing of Application.—Court competent
to adjudicate upon challenge to its jurisdiction in accordance with
general international law and by virtue ‘of Article 36 (6) of Statute.—
Statutory power not confined to question whether the dispute 1s within
categories enumerated in Article 36 (2).—Lapse of Declaration after

Court has been properly seised does not affect jurisdiction of Court.

JUDGMENT

Present : President Sir ARNOLD McNair; Vice-President GUER-
RERO, judges ALVAREZ, BASDEVANT, HACKWORTH,
WINIARSKI, KLAESTAD, BADAWI, READ, Hsu Mo, LEvi
CARNEIRO, ARMAND-UGON ; Deputy-Registrar GARNIER-
COIGNET.
NOTTEBOHM CASE (JUDGMENT OF IS XI 53) II2

In the Nottebohm case,
between
the Principality of Liechtenstein,

represented by : |
Dr. Erwin H. Loewenfeld, LL.B.,

as Agent,

assisted by :

Professor Georges Sauser-Hall, Professor of International Law of
the University of Geneva,

Mr. E. Lauterpacht, Member of the English Bar,

as Counsel,

and

the Republic of Guatemala,

THE COURT,
composed as above,

adjudicating on the Preliminary Objection of the Government of
Guatemala,

delivers the following Judgment :

On December 17th, 1951, the Government of the Principality of
Liechtenstein filed an Application instituting proceedings before the
Court against the Republic of Guatemala. This Application referred
to the Declaration of January 27th, 1947, whereby the Govern-
ment of Guatemala accepted the compulsory jurisdiction of the
Court in accordance with Article 36 of the Statute ; it also referred
to the Declaration deposited on March 2gth, 1950, with the Secre-
tary-Gencral of the United Nations, by which the Principality of
Liechtenstein became a Party to the Statute of the Court, and to the
Declaration dated March roth, 1950, and deposited on March 29th,
whereby the Government of Liechtenstein accepted the compulsory
jurisdiction of the Court in accordance with Article 36 of the
Statute. The Application stated that Mr. Friedrich Nottebohm was
a national of Liechtenstein and that the Government of Guatemala
had acted towards his person and property in a manner contrary
to international law, and submitted the following claims :

“(a) that the Government of Guatemala has acted contrary to
international law and has incurred international responsibility
by the unjustified detention, internment and expulsion of

>
(b)

(c)

(d)

(e)

(1)

NOTTEBOHM CASE (JUDGMENT OF 18 XI 53) 113

Mr. Nottebohm and by the sequestration and confiscation of
his property ;

that the Government of Guatemala is bound to restore to
Mr. Nottebohm his movable and immovable assets as shown
in the list appended to the Note of 6 July 1951 (Annex No. I) ;

that the Government of Guatemala is bound to grant full
compensation to Mr. Nottebohm in respect of such property
as it is not in a position to restore to him owing to physical
destruction or for other reasons ;

that the Government of Guatemala is bound to pay full com-
pensation for the use of and profits derived from the sequestrated
and confiscated assets and properties as well as for damage,
depreciation and other losses sustained in respect of the said
assets and properties as the result of or in connection with
their sequestration or confiscation ;

that the Government of Guatemala is bound to pay full com-
pensation for the unlawful’ detention and internment of
Mr. Nottebohm as well as for preventing him, in a manner
amounting to unjustified expulsion, from returning to Guate-
mala ;

that the Court shall determine the amount of compensation

due to the Government of the Principality of Liechtenstein
under (c), (4) and (e) above.”

Pursuant to Article 40, paragraph 2, of the Statute, the Appli-
cation was communicated to the Government of Guatemala and,
pursuant to paragraph 3 of the same Article, other Members of the
United Nations as well as non-member States entitled to appear

before

the Court were informed of it.

The Guatemalan Declaration of January 27th, 1947, was in the
following terms :

{Translation from the Spanish /

“The Government of Guatemala declares that, in accordance

with Article 36 (i) and (iii) of the Statute of the International
Court of Justice, it recognizes as compulsory, zpso facto and without
special agreement, in relation to any other State accepting the
same obligation, and for a period of five years, the jurisdiction

of

the Court in all legal disputes. This declaration does not cover

the dispute between England and Guatemala concerning the
restoration of the territory of Belize, which the Government of
Guatemala would, as it has proposed, agree to submit to the judg-
ment of the Court, if the case were decided ex equo et bono, in
accordance with Article 38 (11) of the said Statute.

Guatemala, 27 January 1947.
(Signed) E. Stiva PENA.”

The Declaration of Liechtenstein of March roth, 1950, was in the
following terms :

6
NOTTEBOHM CASE (JUDGMENT OF 18 XI 53) I14

oor

The Government of the Principality of Liechtenstein, duly
authorized by His Serene Highness, the reigning Prince Francois
Joseph if, in accordance with the Order of the Diet of the Prin-
cipality of Liechtenstein dated gth March 1950, which came into
force on roth March 1950,

declares by these presents that the Principality of Liechtenstein
recognizes as compulsory ipso facto and without special agreement
in relation to any other State accepting the same obligation, the
jurisdiction of the International Court of Justice in all disputes
concerning :

(a) the interpretation of a treaty :

fb) any question of international law :

(c) the existence of any fact which, if established, would
constitute a breach of an international obligation

the nature and extent of the reparation to be made for

the breach of an internationai obligation.

The present Declaration, which is made under Article 36 of
the Statute of the International Court of Justice, shall take effect
from the date on which the Principality becomes a Party to the
Statute and shall take effect as long as the Declaration has not
been revoked subject to one year’s notice,

Done at Vaduz, roth March 1950.

On behalf of the Government of the
Principality of Liechtenstein :

 

Head of Government,
(Signed) A. PRICK.”

Within the time-limut fixed by Order of January 26th, 1952.
which was extended by Order of Ma ren 7th, 1952, the Gov ernment
of Liechtenstein fled its Memorial.

A communication signed by the Minister for Forcign Affairs of
Guatemala, dated September gth, 1952, and addre essed to the
President of the Court, was received in the Registry on Septem-
ber 15th, 1952, before the expiry of the time-Hmut fixed by the
Order of March 7th, 1952, for the filing of the Counter -Memorial
of the Government of Guatemala. This document, after referring
to the Guatemalan Declaration of January 27th, 1947, and to
certain Notes exchanged between the Ministry for Foreign Affairs
of Guatemala and the Secretariat of the United Nations, which
related to the date of the entry into force of the said Deciaration,
set out the following contentions :

 

  

[Translation from the Spanish}

“(a) That the Republic of Guatemala recognized the compulsory
jurisdiction of the Court, but not in an absolute and general
form, since this would have implied an indefinite submission
to the detriment of its sovereignty and not in accordance with

7
NOTTEBOHM CASE (JUDGMENT OF 18 XI 53) 115

its interest, if by reason of unforeseen circumstances the inter-
national situation changed ;

(b) That it accepted this recognition for a period sufficiently long
to enable it, during this period, to elucidate and settle legal
disputes which had arisen or which might arise, and sufficiently
short to avoid the indefinite prolongation of a judgment or
the submission of future questions, the genesis and circum-
stances of which could not be foreseen and would affect future
governments and perhaps future generations of Guatemalans ;

(c) That during the period of five years which began on Janu-
ary 27th, 1947, and expired on January 26th, 1952, as up to
the present date there has not existed and does not exist any
legal dispute, since Guatemala has not entered into any lawsuit
contesting any claim ;

(4) That the time-limit provided for in its Declaration of Janu-
ary 27th, 1947, expired with the last hour of January 26th,
1952, and that from this moment the International Court of
Justice has no jurisdiction to treat, elucidate or decide cases
which would affect Guatemala, except if Guatemala prolongs
the duration of its declaration, submits itself by depositing
a new declaration with the Secretary-General of the United
Nations, or signs a special protocol of submission with any
other interested State ;

(e) That in the absence of these last conditions,-the Government
of Guatemala is, much to its regret, unable for the moment
to appear before the International Court of Justice in any
given case.”

The above-mentioned communication then argued that the power
conferred on the Court by Article 36, paragraph 6, of its Statute,
to determine disputes relating to its jurisdiction, was applicable only
to questions as to whether a given dispute fell within the categories
enumerated in paragraph 2 of that Article, and went on to make
the following statements :

[Translation from the Spanish]

“T. That the Government of the Republic of Guatemaia has
taken note of the claim presented by the Government of
the Principality of Liechtenstein on supposed official acts
to the alleged detriment of Mr. Federico Nottebchm.

ii. That this Ministry is quite willing to begin negotiations
with the Government of the said Principality, with a view
to arriving at an amucable solution, either in the sense of
a direct settlement, an arbitration, or judicial settlement,
with a preference for the last mentioned by means of the
High Tribunal presided over by Your Excellency.

Ili. That in the present circumstances, since the jurisdiction of
the International Court of Justice in relation to Guatemala
has terminated and because it would be contrary to the

8
NOTTEBOHM CASE (JUDGMENT OF I8 XI 53) 116

domestic laws of that country, my Government is unable to
appear and to contest the claim which has been made.

IV. That as a consequence, it cannot, for the time being,
appoint an Agent in the case im question.

\V. That the attitude of Guatemala is not one of default or
of voluntary absence, but, on the contrary, is based on great
respect for the domestic laws in force in our country and the
need for enforcing them, and for the terms of the Statute
of the Court and of the Guatemalan declaration of Janu-
ary 27th. 1947, formulated in accordance with the said
Statute.

VI. That in no case should all or any part of this Note be
considered as a reply, affirmative or negative, or a default
or voluntary absence. but as a statement of its inability to
appear before this High Tribunal.

VIT. That the competent organs of my Government are at present
studying the desirability and the terms of a new declaration
of submission in conformity with the said Article 36, para-
graphs (i) and (ii), of the Statute of the International Court
of justice.

Vii. That in its case and as soon as this new declaration of sub-
mission is definitely approved by the competent organs of
State with a view to accepting the compulsory jurisdiction
of the Court, it will immediately deposit this declaration
with the Secretary-General of the United Nations in order
that it shall serve as a norm for jurisdiction in relation to
Guatemala and other States, on a basis of reciprocity, so
far as new disputes, as well as those, ifany, which were waiting
to be dealt with or decided on January 27th, 1952, are
concerned.

EX. And, finally, that notwithstanding the foregoing and while
formuiating the declarstion referred to in the foregoing sub-
paragraphs VIT and VIF, this Ministry is perfectly willing
to consider, m agreement with any other imtcrested State,
the terms of a special protocol submitting to the Court any
matter in controversy which may fall within the cases set
out in Article 36, paragraphs (41) and {in}, of the Statute of
the International Court of Justice.”

 

By Order of March 21st, 1953, the Court fixed a time-limit for
the presentation by the Government of Liechtenstein of a written
statement of their observations in regard to the above-mentioned
communication of the Government of Guatemala. This statement,
which was filed on May 2tst, 1953, that is within the time-limit so
fixed, submitted the following conclusions :

“(A) It must be a matter for consideration by the Court whether
the communication of the Government of Guatemala of the
gth September 1952 constitutes a Freliminary Objection within
the meaning of Rule 62 of the Rules of the Court or a refusal,
amounting to a default, to plead before the Court.

9
NOTTEBOHM CASE (JUDGMENT OF I8 XI 53) II7

(B) The present observations of the Government of Liechtenstein
are based on the assumption that the communication of the
gth September 1952 constitutes a Preliminary Objection to
the jurisdiction of the Court. This assumption is adopted without
prejudice to the right of the Government of Liechtenstein to
invoke the provisions of Article 53 of the Statute of the Court.

(C) The terms of the Declaration made by Guatemala on the
27th January 1947, in accordance with Article 36 (ii) and
(iii) of the Statute of the International Court of Justice and
submitting to the jurisdiction of the Court for a period of five
years, are sufficient to confer jurisdiction upon the Court to
hear and determine any case in which proceedings were insti-
tuted prior to midnight, the 26th January 1952.

(D) The International Court of Justice has the competence, in
accordance both with Article 36 (vi) of the Statute and with
general principles of international law, to determine questions
relating to its own jurisdiction.

(E) The alleged incapacity (which is not admitted) of the Govern-
ment of Guatemala under the laws of Guatemala to appear
in the present case after the 27th January 1952, in no way
affects either the obligations of that Government under inter-
national law or the jurisdiction of the Court.

(F) Accordingly, the Government of Liechtenstein request the
Court to assume jurisdiction over the questions raised by the
Government of Liechtenstein in their Application of the
roth December 1951, and to reject the contrary contentions
of the Government of Guatemala.”

After the filing of the written statement of the observations of
the Government of Liechtenstein, the issue raised in the Guatemalan
communication of September Gth was ready for hearing.

The Court, having taken into account the declared intention of
the Parties to seek a settlement of their dispute by negotiation, but
not having been informed that such negotiation had achieved any
result, fixed a hearing for November roth, 1953, in order to allow
the Parties to submit their arguments. This decision was notified
to the two Governments.

On November oth, the day before the hearing, the Chargé d'af-
faires of Guatemala in Paris transmitted to the Kegistrv a message,
addressed to the Court by the Minister for Foreign Affairs of
Guatemala. In this message, the Court was requested to postpone
the oral proceedings to a later date and, furthermore, in the event
of the postponement not being granted, to confine its decision exclu-
sively to the objection lodged by Guatemala.

At the hearing of November roth, 1953, the date originally fixed,
which the Court did not consider it proper to change, the Govern-
ment of Liechtenstein was represented by its Agent, assisted by
Counsel ; the Government of Guatemala was not represented.

ro
NOTTEBOHM CASE (JUDGMENT OF IS XI 53) 118

At this sitting, the Court heard Dr. Loewenfeld, Agent, and
Professor Sauser-Hall, Counsel, on behalf of the Government of
Liechtenstein. At the end of their argument, the Agent said that
he would maintain the conclusions contained in the statement of
May 21st, 1953, and that an additional conclusion would be filed
with the Registry in writing. That conclusion was as follows :

“{G) The Government of Liechtenstein reserve their right to invoke,
should the necessity arise, the provisions of Article 53 of the
Statute of the Court in relation to the merits of the present
dispute.”

ù * Û
*% %

By challenging, in its communication of September gth, 1952,
the jurisdiction of the Court to deal with the claim which was the
subject of the Application filed by the Government of Liechten-
stein and by refraining in consequence from presenting a Counter-
Memorial, the Government of Guatemala has raised a Preliminary
Objection as it has recognized in its message of November gth, 1953.

The Court has, for the present, to examine only this Preliminary
Objection, and this Judgment will be concerned with it alone. In
its communication of September gth, 1952, the Government of
Guatemala set forth the considerations of fact and of law on which
it based this Objection. The Objection was discussed by the Govern-
ment of Liechtenstein im its Observations and in the arguments of
its Agent and Counsel at the hearing on November roth, 1953.

In its communication of September gth, 1952, the Government of
Guatemala drew attention to the fact that the Declaration by which
it accepted the compulsory jurisdiction of the Court had, in accord-
ance with what was stated therein, ceased to be in force after
January 26th, 1952 ; it stated. that it therefore considered that the
Court had no jurisdiction to deal with the case brought before it
by Liechtenstein.

The Government of Liechtenstein requests the Court to adjudicate
upon this challenge of its jurisdiction. It contends that the Court
is empowered to do so by Article 36, paragraph 6, of the Statute,
which provides that :

“In the event of a dispute as to whether the Court has juris-
diction, the matter shall be settled by the decision of the Court.”

The Government of Guatemala, for its part, after stating that it
originally contemplated asking the Court to adjudicate upon this
point, added, in its communication of September gth, 1952, that
it had come to the conclusion that this course would not be prac-
ticable since it would be contrary to the Statute.

It
NOTTEBOHM CASE (JUDGMENT OF IS XI 53) 11g

The Government of Guatemala indeed considers that paragraph 6
of Article 36 only relates to disputes concerning jurisdiction in
respect of the application of paragraph 2 of that Article, and that
it is therefore confined to disputes for the solution of which it is
necessary to ascertain whether the claim falls within one of the
categories enumerated under letters a, b, c and d of that paragraph.
But, it is pointed out by the Government of Guatemala, the ques-
tion which must be decided at this stage is not whether the claim of
Liechtenstein falls within one of these categories, but rather whether
the expiry of the Declaration by which Guatemala accepted the
compulsory jurisdiction of the Court has put an end to the Court’s
jurisdiction to deal with the claim of Liechtenstein.

Paragraph 6 of Article 36 is drafted in the broadest terms ; there
is nothing in it to indicate the restriction which the Government
of Guatemala seeks to introduce by means of an interpretation.

Paragraph 6 of Article 36 merely adopted, in respect of the Court,
a rule consistently accepted by general international law in the
matter of international arbitration. Since the Alabama case, it has
been generally recognized, following the earlier precedents, that, in
the absence of any agreement to the contrary, an international
tribunal has the right to decide as to its own jurisdiction and has
the power to interpret for this purpose the instruments which govern
that jurisdiction. This principle was expressly recognized in Arti-
cles 48 and 73 of the Hague Conventions of July 2gth, 1899, and
October 18th, 1907, for the Pacific Settlement of International
Disputes, to which Guatemala became a Party. The Rapporteur
of the Convention of 1899 had emphasized the necessity of this
principle, presented by him as being “of the very essence of the
arbitral function and one of the inherent requirements for the
exercise of this function”. This principle has been frequently applied
and at times expressly stated.

This principle, which is accepted by general international law in
the matter of arbitration, assumes particular force when the inter-
national tribunal is no longer an arbitral tribunal constituted by
virtue of a special agreement between the parties for the purpose of
adjudicating on a particular dispute, but is an institution which
has been pre-established by an international instrument defining
its jurisdiction and regulating its operation, and is, in the present
case, the principal judicial organ of the United Nations.

Consequently, the Court has not hesitated to adjudicate on the
question of its own jurisdiction in cases in which the dispute which
had arisen in this respect went beyond the interpretation and appli-
cation of paragraph 2 of Article 36. In the Corfu Channel case
(Judgment of April gth, 1949, J.C. J. Reports 1949, pp. 23-26 and
36), the Court adjudicated on a dispute as to whether it had juris-
diction to assess the amount of compensation, a dispute which
related to the interpretation of a Special Agreement ; in the Amba-

12
NOTTEBOHM CASE (JUDGMENT OF I8 XI 53) 120

tielos case (Judgment of July 1st, 1032, 7.C. J. Reports 1952, p. 28),
the Court adjudicated upon a dispute as to its jurisdiction which
related to the interpretation of a jurisdictional clause embodied in
a treaty ; in both cases the dispute as to the Court’s jurisdiction
related to paragraph 1 and not to paragraph 2 of Article 36.

Article 36, paragraph 6, suffices to invest the Court with power
to adjudicate on its Jurisdiction in the present case. But even if
this were not the case, the Court, ‘whose function is to decide in
accordance with international law such disputes as are submitted
to it” (Article 38, paragraph 1, of the Statute), should follow in this
connection what is laid down by general international law. The
judicial character of the Court and the rule of general international
law referred to above are sufficient to establish that the Court
is competent to adjudicate on its own jurisdiction in the present
case.

Consequently, the Court must ascertain and decide whether the
expiry on January 26th, 1952, of the Declaration by which Guate-
mala accepted the compulsory jurisdiction of the Court has had
the effect of depriving the Court of its jurisdiction to adjudicate
on the claim stated in the Application, of which it was seised on
December 17th, 1951, by the Government of Liechtenstein.

*

The Application was filed in the Registry of the Court on Decem-
ber 17th, 1951. At the time of its filing, the Declarations of accep-
tance of the compulsory jurisdiction of the Court by Guatemala and
by Liechtenstein were both in force. Article 36 of the Statute and
these Declarations determined the law governing the Application.
In accordance with these Declarations, the Application was filed
in sufficient time validly to effect the seisin of the Court under
Articles 36 and 40 of the Statute and Article 32 of the Rules.

The Government of Guatemala has stated that, in conformity
with what was said in its Declaration of acceptance of the compul-
sory jurisdiction of the Court, the effect of that Declaration came
to an end on January 26th, 1952. It draws the conclusion that after
that date the Court ceased to have jurisdiction to deal with a
dispute affecting Guatemala and, consequently, to deal with the
dispute which was the subject of the Application filed on behalf of
the Government of Liechtenstein on December 17th, 1951. The
latter Government does not contest the expiry of the Declaration
of Guatemala but it does contest that the Court has, by reason
thereof, become incompetent to deal with the dispute of which it
had been seised.

Guatemala is here putting forward a new interpretation of the
effect attaching to the limited period (of five vears) for which in
1947 it accepted the compulsory jurisdiction of the Court. It is
new, in the first place, in the sense that it had never before advanced

13
NOTTEBOHM CASE (JUDGMENT OF 18 XI 53) 121

it. In particular, when on August 6th, 1947, it indicated to the
Secretary-General of the United Nations that its Declaration was to
be regarded as having come into force on the previous January 27th,
it said nothing with regard to the effect which might attach to the
expiry of the period in respect of which the Declaration was made.

This interpretation is new also in the sense that it appears never
before to have been advanced and, indeed, Guatemala has cited no
authority in support of it.

The Permanent Court of International Justice was on occasion
confronted with a situation not unlike the present one, but it was
never alleged by an interested party that the expiry of the period
in respect of which a Declaration of acceptance of compulsory juris-
diction had been made, involved the removal from the Court’s list
of a case brought before the Court before the expiry of that period.
This arose in the Losinger case and in the Phosphates in Morocco
case, where the Parties confined themselves to raising other objec-
tions to the jurisdiction and against admissibility.

The attitude of certain States in those cases does not, however,
absolve the Court from the duty of examining whether the inter-
pretation put forward is in fact a proper construction of the clause
by which Guatemala limited the effect of its Declaration of Janu-
ary 27th, 1947, to a period of five years.

In the Declaration which the Government of Guatemala deposited
with the Secretariat of the United Nations on August 27th, 1952,
a copy of which appeared in that Government’s communication to
the Court of September gth, 1952, it is said that “it was the definite
intention of the Government of Guatemala that on the expiry of
the period of five years during which it submitted to the compul-
sory jurisdiction of the Court, this submission should end auto-
matically”. The Declaration of Guatemala of January 27th, 1947,
makes it clear that this submission was to endure for a period of
five vears. There can be no doubt that an Application filed after
the expiry of this period would not have the effect of legally seising
the Court. But neither in its Declaration nor in any other way did
Guatemala then indicate that the time-limit provided for in its
Declaration meant that the expiry of the period would deprive the
Court of jurisdiction to deal with cases of which it had been pre-
viously seised.

This interpretation appeared for the first time in the communi-
cations of August 27th and September gth, 1952. In the latter, the
Government of Guatemala referred to the definition given by the
law of Guatemala to the word “‘jurisdiction’’, namely ‘the power
of administering justice’, and it drew the conclusion that, since
Guatemala had accepted the jurisdiction of the Court for a period
ending on January 26th, 1952, the Court, after that date, no longer
had the power of administering justice with reference to Guatemala.

The Court is not concerned with defining the meaning of the word
“Surisdiction’”’ in general. In the present case, it must determine

14
NOTTEBOHM CASE (JUDGMENT OF 18 NI 53) 122

the scope and meaning of the Declaration made by Guatemala on
the basis of Article 36, paragraph 2, a Declaration which, together
with that provision and with the corresponding Declaration by
Liechtenstein, contains the law governing the question under con-
sideration. Article 36 determines the cases in respect of which the
Court shall have jurisdiction. It indicates that the Court can deal
with cases referred to it by agreement of the parties ; and it deter-
mines the field of application of what has come to be called the
compulsory jurisdiction of the Court. The characteristic of this
compulsory jurisdiction is that it results from a previous agreement
which makes it possible to seise the Court of a dispute without a
Special Agreement, and that in respect of disputes subject to it,
the Court may be seised by means of an Application by one of the
parties. Paragraph 2 of Article 36 refers to the subject-matter of
compulsory jurisdiction, the principle and application of which it
governs in conjunction with Articles 32 to 35 of the Rules. It
makes use, as do the Declarations relating to it, of the words
“compulsory” and “‘jurisdiction’’, and the structure of the text is
sufficient to show that of these two words the first is the more
important. The purpose of Article 36, paragraph 2, and of the
Declarations relating thereto, is to regulate the seising of the Court :
under the system of the Statute the seising of the Court by means
of an Application is not zpso facto open to all States parties to the
Statute, it is only open to the extent defined in the applicable
Declarations. This being so, the lapse of a Declaration by reason of
the expiry, before the filing of the Application, of the period fixed
therein makes it impossible to invoke that Declaration in order to
seise the Court.

The seising of the Court is thus dominated by the Declarations
emanating from the parties when recourse is had to the compulsory
jurisdiction in accordance with Article 36, paragraph 2. But the
seising of the Court is one thing, the administration of justice is
another. The latter is governed by the Statute, and by the Rules
which the Court has drawn up by virtue of the powers conferred
upon it by Article 30 of the Statute. Once the Court has been
regularly seised, the Court must exercise its powers, as these are
defined in the Statute. After that, the expiry of the period fixed
for one of the Declarations on which the Application was founded
is an event which is unrelated to the exercise of the powers con-
ferred on the Court by the Statute, which the Court must exercise
whenever it has been regularly seised and whenever it has not been
shown, on some other ground, that it lacks jurisdiction or that the
claim is inadmissible.

At the time when the Application was filed, the Declarations of
Guatemala and of Liechtenstein were both in force. The regularity
of the seising of the Court by this Application has not been disputed.
The subsequent lapse of the Declaration of Guatemala, by reason
of the expiry of the period for which it was subscribed, cannot

15
NOTTEBOHM CASE (JUDGMENT OF I8 XI 53) 123

invalidate the Application if the latter was regular : consequently,
the lapse of the Declaration cannot deprive the Court of the juris-
diction which resulted from the combined application of Article 36
of the Statute and the two Declarations.

When an Application is filed at a time when the law in force
between the parties entails the compulsory jurisdiction of the Court
—which was the case between Guatemala and Liechtenstein on
December 17th, 1951—the filing of the Application is merely the
condition required to enable the clause of compulsory jurisdiction
to produce its effects in respect of the claim advanced in the Appli-
cation. Once this condition has been satisfied, the Court must deal
with the claim; it has jurisdiction to deal with all its aspects,
whether they relate to jurisdiction, to admissibility or to the merits.
An extrinsic fact such as the subsequent lapse of the Declaration,
by reason of the expiry of the period or by denunciation, cannot
deprive the Court of the jurisdiction alreadv established.

*

On the point here examined, the Government of Guatemala has
referred in its communication of September oth, 1952, to certain
provisions in the laws of that country. The Government of Liech-
tenstein has made use of this in order to contend that the laws of
Guatemala cannot take precedence over the rules of international
law which are applicable to this case.

The Court does not consider that Liechtenstein in this connec-
tion has given a correct interpretation of the view of Guatemala
on this point. In the opinion of the Court, the Government of
Guatemala, on the premise that the Court lacked jurisdiction in an
absolute manner, meant that, bv reason of the Court’s lack of
jurisdiction, the laws of Guatemala did not authorize that Govern-
ment to be represented before a court which had no power to
adjudicate. The Court does not consider it necessary to ascertain
what the laws of Guatemala provide in this connection. It will
confine itself to stating that, once its jurisdiction has been estab-
lished by the present Judgment with binding force on the: Parties,
the difficulty, in which the Government of Guatemala considered
that it had been placed, will be removed and there will be nothing
to prevent that Government from being represented before the
Court in accordance with the provisions of the Statute and Rules.
This is, moreover, what that Government appears to have admitted
in its communication of September oth, 1952, No. 22, M1, where
the Minister for Foreign Affairs stated :

“That in the present circumstances, since the jurisdiction of
the Court in relation to Guatemala has terminated and because
it would be contrary to the domestic laws of that country, my
Government is unable to appear and to contest the claim which
has been made.”

16
NOTTEBOHM CASE (JUDGMENT OF I8 XI 53) 124

This interpretation is confirmed by the final sentence in the
message of November gth, 1953, which reads as follows :

[Translation ]

“In case negative decision Court on objection proposed, Guate-
mala reserves right to be represented dispute and raise further
objections.”

x

The Court has come to the conclusion that the expiry on
January 26th, 1952, of the five-year period for which the Government
of Guatemala subscribed to a Declaration accepting the compul-
sory jurisdiction of the Court in accordance with Article 36, para-
graph 2, of the Statute, does not affect any jurisdiction which the
Court may have to deal with the claim presented in the Application
of which it was seised on December 17th, 1951, by the Government
of the Principality of Liechtenstein ; the Court will now accord-
ingly resume the proceedings on the merits and fix time-limits for
the further Pleadings.

For these reasons,

THE COURT,
unanimously,

rejects the Preliminary Objection presented by the Government
of the Republic of Guatemala ;

resumes the proceedings on the merits ;

and fixes the following time-limits for the rest of the procedure :

for the filing of the Counter-Memorial of the Government of
Guatemala, January 20th, 1954 ;

for the filing of the Reply of the Government of Liechtenstein,
February 25th, 1954 ;

for the filing of the Rejoinder of the Government of Guatemala,
April roth, 1954.

17
NOTTEBOHM CASE (JUDGMENT OF 18 XI 53) 125

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this eighteenth day of November,
one thousand nine hundred and fifty-three, in three copies, one of
which will be placed in the archives of the Court and the others
will be transmitted to the Governments of the Principality of
Liechtenstein and of the Republic of Guatemala, respectively.

(Signed) ARNotp D. McNair,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.

Judge KLAESTAD declares that he has voted for the rejection of
the Preliminary Objection of Guatemala on the ground, undisputed
by the Parties, that the jurisdiction of the Court existed at the
moment when the Application of Liechtenstein was filed. The fact
that the Declaration by which Guatemala accepted the compulsory
jurisdiction of the Court expired some time after the filing of that
Application, can have no effect as regards the Court’s jurisdiction
to deal with and decide the merits of the present dispute—a juris-
diction which was definitively established by the filing of the Appli-
cation. With regard to the allegations of the Government of Guate-
mala that provisions of its national law prevent that Government
and its officials from appearing before the Court, it suffices to say
that such national provisions cannot be invoked against rules of
international law.

(Imitialled) A. D. McN.
(Initralled) G.-C.

18
